          Case 1:19-cv-11310-PGG Document 13 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RENAISSANCE HEALTH, LLC, and
 ROBERT WRIGHT,

                             Plaintiffs,
                                                                        ORDER
               - against -
                                                                 19 Civ. 11310 (PGG)
 GERASIMOS PETRATOS, MD, PERIS
 BRODSKY, CT, HITEKS SOLUTIONS,
 INC., MARTY COYNE, MD,

                             Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled for June 25, 2020 is adjourned to July 9,

2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to participate,

and to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

No later than July 6, 2020, the parties must email GardepheNYSDChambers@nysd.uscourts.gov

with the phone numbers that the parties will be using to dial into the conference so that the Court

knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       June 23, 2020
